 

EXHIBIT 10.25

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

Plaintiff ProPhase Labs, Inc. f/k/a The Quigley Corporation (“Plaintiff”) and
Defendants John C. Godfrey, the Estate of Nancy Jane Godfrey, and Godfrey
Science and Design, Inc. (“Defendants”) (collectively with Plaintiff, the
“Parties”) are the Parties and signatories hereto and do hereby enter into this
Settlement Agreement and Mutual General Release (the “Agreement”), with
reference to the following facts:

 

RECITALS

 

WHEREAS, on or about November 19, 2004, Plaintiff commenced an action by way of
a Complaint in Equity (“Complaint”) filed against Defendants in the Bucks County
Court of Common Pleas, Civil Action No. 2004-07776, captioned “The Quigley
Corporation v. John C. Godfrey, Nancy Jane Godfrey, and Godfrey Science and
Design,” (the “Litigation”);

 

WHEREAS, on or about January 4, 2005, Defendants filed an Answer to the
Complaint with New Matter and Counterclaim in the Litigation (the “Answer and
Counterclaim”);

 

WHEREAS, the Complaint concerns various claims by Plaintiff against Defendants
for inter alia injunctive and declaratory relief in connection with its rights
to pursue its business free from interference from Defendants and in connection
with certain agreements, including an Exclusive Representation and Distribution
Agreement and a Consulting Agreement, dated May 4, 1992 (collectively the
“Contract”) by and among the Parties;

 

WHEREAS, the Answer and Counterclaim concerns Defendants’ claims against
Plaintiff for inter alia breach of the Contract;

 

WHEREAS, since the institution of this action Nancy Jane Godfrey has deceased
and her rights and obligations have devolved upon her estate;

 

WHEREAS, Helen Rebecca Godfrey is the executrix of the Estate of Nancy Jane
Godfrey;

 

WHEREAS, Defendants deny and dispute the allegations set forth in Plaintiff’s
Complaint;

 

WHEREAS, Plaintiff denies and disputes the allegations set forth in Defendants’
Answer and Counterclaim;

 

WHEREAS, Plaintiff has been engaged, and intends to continue to be engaged,
inter alia, in the manufacture, sale, distribution, marketing, development, and
other activities relating to various cold remedies, including but not limited to
products bearing the Cold-EEZE® brand (“Plaintiff’s Cold Remedies”), and such
other products as it may now or in the future produce, all such activities being
referred to herein as “Plaintiff’s Business”;

 

WHEREAS, Defendants have asserted, inter alia, various rights and ownership
interests affecting Plaintiff’s Business, all as set forth in the Answer and
Counterclaim, including but not limited to ongoing rights to certain of the
intellectual property utilized by Plaintiff, including but not limited to
manufacturing methods and processes, formulations, inventions, technology,
compositions, know-how, trade secrets, trade names, trade dress, trademarks
(including the trademark Cold-EEZE® ), and other matters relating, directly or
indirectly, to the development, manufacture, marketing, or sale of various forms
of zinc gluconate glycine products (collectively, “Claimed Property”);

 

WHEREAS, without making any admission of liability, the Parties have agreed to
settle any and all of their claims (including but not limited to any claim for
attorneys’ fees and costs) arising out of or related to the Litigation on the
terms and conditions set forth below;

 

WHEREAS, Defendants have represented and warranted that they have not sold,
assigned, or otherwise conveyed any right, title, or other interest that they
might have in the Claimed Property;

 

WHEREAS, Defendants are willing to sell and Plaintiff is willing to buy all of
the Claimed Property; and

 

 

 

 

WHEREAS, this Agreement is intended to memorialize and finalize the terms and
conditions of the full, final, and complete agreement reached between Plaintiff
and Defendants to resolve the Litigation and any and all other claims as between
the Parties.

 

NOW, THEREFORE, in consideration of the promises, covenants, representations,
and warranties contained herein, and for good and valuable consideration given
hereunder, the sufficiency of which is hereby acknowledged by the signatories to
this Agreement, and intending to be legally bound, the Parties hereby settle the
Litigation and agree as follows:

 

TERMS AND CONDITIONS

 

1.Effective Date.

 

This Agreement shall become effective on the last date of full execution and
mutual delivery of this Agreement by the Parties and signatories.

 

2.Consideration To Be Paid By Plaintiff.

 

(a)           Plaintiff will cause various payments to be made to John C.
Godfrey, Ph.D. in accordance with the following schedule:

 

(i) the sum of Two Million, One Hundred Thousand Dollars ($2,100,000) not later
than December 28, 2012 (the “First Payment”);

 

(ii) the sum of One Hundred Thousand Dollars ($100,000), plus accrued interest
at 3.25% per annum, not later than December 15, 2013;

 

(iii) the sum of One Hundred Thousand Dollars ($100,000), plus accrued interest
at 3.25% per annum, not later than December 15, 2014;

 

(iv) the sum of One Hundred Thousand Dollars ($100,000), plus accrued interest
at 3.25% per annum, not later than December 15, 2015;

 

(v) the sum of One Hundred Thousand Dollars ($100,000), plus accrued interest at
3.25% per annum, not later than December 15, 2016.

 

(b) The foregoing payments (collectively, the “Proceeds”) shall each be made by
check made payable to “John C. Godfrey.”

 

3.Conveyance.

 

In consideration for the execution of this Agreement, Defendants hereby assign,
transfer and convey to Plaintiff all of Defendants’ right, title, and interest
in and to the Claimed Property. Without in any way limiting the breadth of the
foregoing, Defendants specifically hereby convey to Plaintiff all of Defendants’
right, title and interest in U.S. Trademark Registration No. 1,838,542 for the
trademark Cold-EEZE® and the goodwill represented by or associated with such
trademark registration and trademark to Plaintiff, as reflected in the attached
Quitclaim Trademark Assignment, which Defendants will execute and deliver to
Plaintiff contemporaneously with the execution of this Agreement. Defendants
acknowledge that from and after the date of this Agreement, Plaintiff is the
sole owner of all of the Claimed Property, and Defendants agree that they will
not contend to the contrary, nor will Defendants or their agents assist any
third person or entity (i.e, any person or entity adverse to Plaintiff) seeking
to assert any rights or claims with respect to the Claimed Property. Defendants’
jointly and severally represent and warrant that they have not sold,
transferred, pledged, or hypothecated any of the Claimed Property and that they
are hereby transferring to Plaintiff good and marketable title to the Claimed
Property, free and clear of all liens and encumbrances.

 

4.Non-Interference.

 

(a)           Defendants hereby agree (i) not to interfere with or harm,
directly or indirectly, Plaintiff’s Business, and (b) not to assist or encourage
any third party in interfering with or harming Plaintiff’s Business.

 

2

 

 

(b)           Defendants may convey or license to third parties such patents as
they own and are not yet expired, but for a period of five (5) years from the
date hereof Defendants shall not provide consulting services or otherwise assist
any third party to develop, produce, manufacture, market, sell or distribute any
cold, cough, or sore throat preparations or remedies directed to zinc gluconate
glycine products.

 

(c)           Plaintiff hereby agrees (i) not to interfere with or harm,
directly or indirectly, Defendant John C. Godfrey’s Business, which shall be
defined as his engaging in the research, development and marketing of zinc
products other than zinc gluconate glycine products, and (ii) not to assist or
encourage any third party in interfering with or harming Defendant John C.
Godfrey’s Business.

 

(d)           For the avoidance of doubt, lawful efforts to further a Party’s
business interests, including but not limited to lawful acts to compete, shall
not constitute a violation of clause (a) or clause (b) of this Section 4.

 

5.Discontinuance Of The Litigation.

 

Counsel for the parties shall file with the Bucks County Prothonotary all
appropriate paperwork, and take such further steps as may be required, to cause
the Litigation to be marked and docketed as settled, discontinued, and ended
with prejudice within seven (7) days after receipt of the First Payment,
although the Court shall retain jurisdiction over the Parties and the Litigation
to enforce this Agreement.

 

6.Reliance on Counsel and Advisors

 

Each party acknowledges to the other that he, she, or it has consulted with
competent legal, business, financial and tax advisors of their own choosing in
entering into this Agreement and have not sought, received or relied upon any
legal, business, financial or tax advice from the other party in entering into
and performing this agreement. No party shall be responsible for any taxes or
withholding imposed on any other party to this Agreement as a consequence of the
transactions consummated hereby or as a result of payment of the Proceeds being
tendered under this Agreement. Defendants shall indemnify and hold harmless
Plaintiff and their agents, employees and representatives from and against any
and all costs, charges, and all other expenses levied by any taxing authority on
one or more of the Defendants with respect to the payments to Defendants called
for in this Agreement. Additionally, Defendants specifically agree that
Plaintiff shall not be required to pay any further sum to it, or to any person
or entity on his, her, or its behalf, arising from any taxes imposed upon
Defendants as a consequence of the performance of this Agreement.

 

7.Release of Claims Against Plaintiff.

 

Defendants, for themselves and for their agents, servants, employees,
successors, heirs, assigns, joint venturers, members, partners, and any business
entities owned or controlled by any of them do hereby release and forever
discharge Plaintiff and its officers, directors, agents, servants, employees,
successors, assigns, subsidiaries, joint venturers, members, partners and
attorneys from any and all manner of action and actions, cause and causes of
action, suits, debts, obligations, liens, sums of money, controversies, damages,
judgments, fees, costs, executions, claims and demands whatsoever and of every
nature and kind, asserted or unasserted, in law or in equity, which it or they
ever had, have or now may have, from the beginning of the world until the date
of the execution of this Agreement, whether or not presently suspected,
contemplated or anticipated, including but not limited to, any claim that
relates to, in whole or in part, directly or indirectly, the allegations and/or
subject matter of the Lawsuit. This release shall not apply to any action to
enforce or interpret the terms, rights, duties and obligations set forth in this
Agreement.

 

8.Release of Claims Against Defendants.

 

Plaintiff, for itself and for its officers, directors, agents, servants,
employees, successors, assigns, and joint venturers and any business entities
owned or controlled by them, do hereby release and forever discharge Defendants,
and their agents, servants, employees, successors, assigns, joint venturers,
members, partners and attorneys from any and all manner of action and actions,
cause and causes of action, suits, debts, obligations, liens, sums of money,
controversies, damages, judgments, fees, costs, executions, claims and demands
whatsoever and of every nature and kind, asserted or unasserted, in law or in
equity, which it or they ever had, have or now may have, from the beginning of
the world until the date of the execution of this Agreement, whether or not
presently suspected, contemplated or anticipated, including but not limited to,
any claim that relates to, in whole or in part, directly or indirectly,
the allegations and/or subject matter of the Lawsuit. This release shall not
apply to any action to enforce or interpret the terms, rights, duties and
obligations set forth in this Agreement.

 

3

 

 

9.Waiver and Relinquishment of Rights and Unknown Claims.

 

Each party hereby acknowledges that they may hereafter discover facts different
from, or in addition to, those which they now claim or believe to be true with
respect to the claims released herein, and agree that this Agreement shall be
and shall remain effective in all respects notwithstanding the discovery of such
different or additional facts with respect to the claims released herein.  For
the purpose of implementing a full and complete waiver/release in accordance
with the terms set forth in Sections 7 and 8 above, each party expressly
acknowledge that the release is intended to include in its scope all claims,
rights and entitlements against the other party which were asserted or which
could have been asserted in the Litigation, regardless of whether at the time of
the execution of this Agreement those claims, rights and entitlements were
known, suspected or unknown to the releasing party, and regardless of whether
the releasing party could have discovered or suspected the existence of such
claims. This Agreement contemplates the extinguishment of all known and unknown
claims. Each party expressly waives any right to assert hereafter that any claim
or claims were excluded from this Agreement through ignorance, oversight, error,
or otherwise.

 

10.Representations by The Parties.

 

Defendants represent and warrant to Plaintiff that they have not heretofore
assigned, hypothecated or otherwise transferred, or attempted to assign,
hypothecate or transfer, any claim or claims against Plaintiff and that there is
no other person or legal entity that has not executed this Agreement as a
releasing party that has any interest in any such claim or claims against
Plaintiff. Plaintiff represents and warrants to Defendants that it has not
heretofore assigned, hypothecated or otherwise transferred, or attempted to
assign, hypothecate or transfer, any claim or claims against Defendants and that
there is no other person or legal entity that has not executed this Agreement as
a releasing party that has any interest in any such claim or claims against
Defendants.

 

11.Authority.

 

Each Party represents and warrants to the other Party that the persons executing
this Agreement on its behalf has full authority and capacity to execute this
Agreement and to give the releases and other promises contained herein. Each
party represents and acknowledges to the other the receipt and sufficiency of
adequate consideration to support the transactions set forth in this Agreement.

 

12.No Admission of Liability.

 

It is understood between the Parties that the terms of this Agreement are not
nor should they be construed as an admission of fault or liability or lack of
ownership in the subject matter of this Agreement. Except as necessary in a
proceeding to enforce the terms of this Agreement, this Agreement and its terms
shall not be offered or received as evidence, or expressly referred to in any
action or proceeding, including to establish any liability or admission on the
part of Plaintiff or Defendants.

 

13.Confidentiality.

 

The Parties agreed to and on April 4, 2007, the Court entered a Protective Order
Governing Confidential Information (“Confidentiality Order”) in the Litigation
and various deposition testimony and produced documents have subsequently been
designated as “CONFIDENTIAL MATERIAL” or “RESTRICTED MATERIAL”. The Parties
agree to carry out in good faith the provisions of the Confidentiality Order
relating to such material and to maintain the confidentiality thereof in the
future.

  

14.Non-Disparagement.

 

(a)           Defendants agree that they shall not, now or ever in the future,
publicly or privately, make, verbally or in writing, any false, disparaging,
derogatory or otherwise inflammatory remarks about Plaintiff and that they will
not make or solicit any comments, statements, or the like to the media or to
others that may be considered to be derogatory or detrimental to the good name
or business reputation of Plaintiff.

 

(b)           Plaintiff agrees that it shall not, now or ever in the future,
publicly or privately, make, verbally or in writing, any false, disparaging,
derogatory or otherwise inflammatory remarks about Defendants and that it will
not make or solicit any comments, statements, or the like to the media or to
others that may be considered to be derogatory or detrimental to the good name
or business reputation of Defendants.

 

4

 

 

15.Execution On Behalf Of The Estate Of Nancy Jane Godfrey

 

Helen Rebecca Godfrey, daughter of Defendants John C. Godfrey and Nancy Jane
Godfrey, is the Executrix of the Estate of Nancy Jane Godfrey and executes this
Agreement on behalf of the Estate.

 

16.Notices.

 

Any notice or communication required under this Agreement shall be effective
when received and sufficient if given in writing, and shall be addressed as
follows:

  

For Plaintiff: Ted Karkus ProPhase Labs, Inc.   621 N. Shady Retreat Road  
Doylestown, PA 18901   and   John F. Smith, III, Esquire   Reed Smith LLP   2500
One Liberty Place   1650 Market Street   Philadelphia, PA 19103     For
Defendants: John C. Godfrey, Ph.D.   Godfrey Science & Design. Inc.   1649 Old
Welsh Road   Huntingdon Valley, Pennsylvania 19006   and   Albert L. Chase,
Esquire   2031 N. Broad Street   Suite 137   Lansdale, PA 19446-1003

 

17.General Provisions.

 

(a)     Further Cooperation.

 

The Parties to this Agreement agree to execute all such further and additional
documents and instruments as shall be necessary or expedient to carry out the
provisions of this Agreement, and shall promptly and in good faith undertake all
reasonable acts to effectuate the provisions of this Agreement.

 

(b)     Entire Agreement.

 

This Agreement contains the entire agreement and understanding between the
Parties concerning the subject matter hereof, and any and all prior oral or
written agreements or understandings between the Parties related hereto are
superseded.  No representations, oral or otherwise, express or implied, other
than those specifically set forth in this Agreement, have been made by or relied
upon by the Parties hereto.

 

(c)     Attorneys’ Fees and Costs

 

The Parties, and each of them, shall bear his or her or its own attorneys’ fees,
costs, and expenses incurred in connection with the disputes between the Parties
which are the subject of, or related to, this Agreement, including, without
limitation, the negotiation, drafting and consummation of this Agreement.

 

(d)     Choice of Law and Jurisdiction.

 

This Agreement shall be interpreted in accordance with the laws of the
Commonwealth of Pennsylvania. It is further agreed by the Parties that the venue
for any dispute concerning this Agreement shall be the Bucks County Court of
Common Pleas.

 

5

 

 

(e)     Legal Advice.

 

The Parties, and each of them, have had the opportunity to consult with
independent legal counsel with respect to the advisability of making the
settlement provided for herein and of executing this Agreement and all other
matters contained herein.

 

(f)    Negotiation And Investigation.

 

The Parties, and each of them, hereby acknowledge that they have been equally
represented in the negotiations for, and in preparation of, this Agreement by
counsel of their choice; that this Agreement shall be construed accordingly;
that they have read this Agreement and have had it fully explained to them by
such counsel; and that they are fully aware of the contents of this Agreement
and of the legal effect of each and every provision hereof.  The Parties to this
Agreement have made such investigation of the facts pertaining to this Agreement
and of all of the matters pertaining hereto as he or she or it deems necessary.
This Agreement is the product of mutual negotiation and drafting, and no party
shall be deemed to be the draftsman of this Agreement.

 

(g)     Waiver, Modification and Amendment.

 

No provision of this Agreement may be waived unless in writing and signed by all
Parties hereto.  Waiver of any one provision shall not be deemed to be a waiver
of any other provision hereof.  This Agreement may not be altered, amended or
otherwise changed or modified, except in writing signed by each of the Parties.

 

(h)     Severability.

 

If any part of this Agreement is void or otherwise invalid and hence
unenforceable, such invalid or void portion shall be deemed to be separate and
severable from the balance of this Agreement, which shall be given full force
and effect as though the void or invalid provision had never been a part of this
Agreement.

 

(i)   Execution in Counterparts.

 

This Agreement may be executed in counterparts and all of said counterparts
shall collectively constitute one agreement binding on all Parties. A facsimile
copy shall be considered an original for purposes of this Agreement.

 

IN WITNESS WHEREOF, the undersigned Parties or counsel have executed this
Agreement.

 

REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

  

6

 

 

  ProPhase Labs, Inc.           By: /s/ Ted Karkus           Printed Name: Ted
Karkus           Title: Chief Executive Officer           Date: 12/18/2012  

 

Commonwealth of Pennsylvania               :     :      ss County of
 _______________________________ :

 

On the        day of _________________________ 2012, before me a Notary Public
in and for the Commonwealth of Pennsylvania, ________________________ to me
known (or satisfactorily proven) to be the individual and authorized
representative of ProPhase Labs, Inc. named in the attached Settlement Agreement
and Mutual General Release and being duly sworn by me, acknowledged to me that
he understands and is familiar with the contents of the attached Settlement
Agreement and Mutual General Release, and that he signed his name on behalf of
ProPhase Labs, Inc. thereto voluntarily and of his own free will for the purpose
therein stated.

 

      Notary Public       My Commission Expires:    

 

7

 

 

  Godfrey Science and Design, Inc.         By: /s/ John Godfrey         Printed
Name: John Godfrey         Title: President         Date: 12/17/2012

 

Commonwealth of Pennsylvania          :     :          ss County of
 _______________________________ :

 

On the        day of _________________________ 2012, before me a Notary Public
in and for the Commonwealth of Pennsylvania, ________________________ to me
known (or satisfactorily proven) to be the individual and authorized
representative of Godfrey Science and Design, Inc. named in the attached
Settlement Agreement and Mutual General Release and being duly sworn by me,
acknowledged to me that he understands and is familiar with the contents of the
attached Settlement Agreement and Mutual General Release, and that he signed his
name on behalf of Godfrey Science and Design, Inc. thereto voluntarily and of
his own free will for the purpose therein stated.

 

      Notary Public       My Commission Expires:    

 

8

 

 

  /s/ John Godfrey     John C. Godfrey           Date: 12/17/2012  

 

Commonwealth of Pennsylvania     :     :         ss County
of _______________________________ :

 

On the ___ day of _________________________ 2012, before me a Notary Public in
and for the Commonwealth of Pennsylvania, ________________________ to me known
(or satisfactorily proven) to be the individual named in the attached Settlement
Agreement and Mutual General Release and being duly sworn by me, acknowledged to
me that he understands and is familiar with the contents of the attached
Settlement Agreement and Mutual General Release, and that he signed his name
thereto voluntarily and of his own free will for the purpose therein stated.

 

      Notary Public       My Commission Expires:    

 

9

 

 

  Estate of Nancy Jane Godfrey         By: /s/ Helen Godfrey         Printed
Name: Helen Godfrey         Title: Executrix         Date: 12/17/2012

 

Commonwealth of Pennsylvania      :     :     ss County
of _______________________________ :

 

On the        day of _________________________ 2012, before me a Notary Public
in and for the Commonwealth of Pennsylvania, ________________________ to me
known (or satisfactorily proven) to be the authorized representative of the
Estate of Nancy Jane Godfrey named in the attached Settlement Agreement and
Mutual General Release and being duly sworn by me, acknowledged to me that she
understands and is familiar with the contents of the attached Settlement
Agreement and Mutual General Release, and that she signed her name on behalf of
The Estate of Nancy Jane Godfrey thereto voluntarily and of her own free will
for the purpose therein stated.

 

      Notary Public       My Commission Expires:    

 

10

 

 

QUITCLAIM TRADEMARK ASSIGNMENT

 

Defendants John C. Godfrey, The Estate of Nancy Jane Godfrey, and Godfrey
Science and Design, Inc. (collectively “Assignor”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby convey all rights of whatever nature
Assignor may have in the trademark of COLD-EEZE for homeopathic common cold
preparations which reduce the duration and severity of the common cold, and the
goodwill represented by it to ProPhase Labs, Inc. (“Assignee”). Assignor also
hereby conveys to Assignee all rights of whatever nature Assignor may have in
U.S. Trademark Registration No. 1,838,542 for the trademark COLD-EEZE, for
homeopathic common cold preparations which reduce the duration and severity of
the common cold.

 

  /s/ John Godfrey     John C. Godfrey           Date:   12/17/2012  

 

  Estate of Nancy Jane Godfrey             By: /s/ Helen Godfrey            
Printed Name: Helen Godfrey             Title: Executrix             Date:
12/17/2012             Godfrey Science and Design, Inc.             By: /s/ John
Godfrey             Printed Name: John Godfrey             Title: President    
        Date: 12/17/2012  

 

11

 